DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 21, 2021 have been fully considered but they are not persuasive. 
Applicant’s argument that Welandsson discloses depressions and bulges which are provided after the insertion of the inner tube by exerting pressure on the inner surface of the inner tube, not preexisting locking protuberances is noted but is not considered persuasive because the argument is not commensurate with the scope of the claims.  The claimed invention is not limited to “preexisting locking protuberances”.  Instead, the claimed invention only requires that the locking protuberances be “configured for locking together of ends of the tubular metal posts by means of the mechanical deformation of the locking protuberances”.  The connector of Welandsson is inserted into an end of a tubular metal post and the locking protuberances are then formed by mechanical deformation, thereby locking the ends of the tubular metal posts together.  Thus, the ends of the tubular metal posts are locked together by means of the mechanical deformation of the locking protuberances as claimed.  Should Applicant wish to limit the locking protuberances to being formed prior to locking together ends of the tubular metal posts, the claimed invention should be amended to include this limitation.
Applicant’s argument that there is no indication in Welandsson that it recognized the height of a protuberance as a function of diameter a result-effective variable is noted but is not considered persuasive because the height of the protuberance of Welandsson is directly dependent on the diameter of the locking region.  Welandsson discloses that the inner tube is designed to closely be slid into the outer tube.  Since the locking protuberances are formed after the inner tube is inserted into the 
Applicant’s argument that Applicant has “disclosed that this range provides an advantage, is used for a particular purpose, or solves a stated problem” in the specification at paragraph [0023] by reciting that “an interference capable of promoting the locking of the tubular metal post end to be inserted in the sleeve connector by means of mechanical deformation of the locking protuberances is established” is noted but is not considered persuasive because this broad statement only states that the locking protuberances are capable of performing their intended use.  There is no disclosure that the claimed range provides an advantage over other similar ranges.  There is no disclosure that the claimed range is applicable to a particular purpose to which other similar ranges would not be applicable.  There is no disclosure that the claimed range solves a problem that other similar ranges would not solve.  Thus, Applicant has not disclosed that the claimed range provides any benefit over other similar ranges which would appear to perform just as well as the claimed range.
Applicant’s argument that Simpson discloses resilient tongues with three free ends, which are not a ring of locking protuberances as claimed is noted but is not considered persuasive because Applicant has not provided any reason as to why the resilient tongues would not be considered locking protuberances.  The tongues of Simpson are protuberances that lock together ends of tubes, thus they are considered locking protuberances.
Applicant’s argument that there is no indication in Simpson that it recognized the height of a protuberance as a function of diameter a result-effective variable is noted but is not considered persuasive because the height of the protuberance of Simpson is directly dependent on the diameter of the locking region.  Simpson discloses that the connector diameter is adjustable within the ends of the .
Claim Objections
Claim 1 is objected to because of the following informalities:  “the sleeve connector” should be added before “comprising” in line 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Welandsson (EP 0,624,219) alone.
Regarding claim 1, Welandsson discloses a sleeve connector (e.g. 3) having various cross-sections for joining tubular metal posts (e.g. 1 and 2, Fig. 1), comprising: one or more locking regions provided with a ring of locking protuberances having a height (e.g. lower ring of 4 and upper ring of 4, Fig. 2, col. 4, lines 2-10) and configured for locking together of ends of the tubular metal posts by means of the mechanical deformation of the locking protuberances (e.g. Fig. 2, col. 4, lines 18-29).  Welandsson .
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al (GB 974,115) alone.
Regarding claim 1, Simpson discloses a sleeve connector (e.g. 1-6) having various cross-sections for joining tubular metal posts (e.g. a and b, Fig. 2), comprising: one or more locking regions provided with a ring of locking protuberances having a height (e.g. ring of 3 and ring of 4, Fig. 3) and configured for locking together of ends of the tubular metal posts by means of the mechanical deformation of the locking protuberances (e.g. Fig. 2, page 2, lines 1-8).  Simpson does not explicitly disclose that the height of the locking protuberances corresponds to 0.15 to 4% of the external diameter of the respective locking region.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use a height of 0.15 to 4% of the external diameter of the respective locking region for the locking protuberances of Simpson because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, Applicant has not disclosed that this range provides an advantage, is used for a particular purpose, or solves a stated problem.  Finally, routine experimentation would lead one of ordinary skill in the art to this range.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Welandsson (EP 0,624,219) as applied to claim 1 above, and further in view of Pruyn (US 1,188,485).
Regarding claim 2, Welandsson discloses the invention substantially as applied above and further discloses a pair of regions at opposite ends of the sleeve connector, the one or more locking regions disposed between the pair of regions (e.g. distal ends of 3, Fig.’s 1 and 2), but Welandsson does not disclose that the pair of regions are conical regions.  Pruyn teaches a sleeve connector (e.g. C) having various cross-sections for joining tubular metal posts (e.g. A and B, Fig. 1), comprising: one or more locking regions configured for locking together of ends of the tubular metal posts (e.g. D, Fig. 1); and a pair of conical regions at opposite ends of the sleeve connector (e.g. D1 and D2), the one or more locking regions disposed between the pair of conical regions (e.g. Fig. 1).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use conical regions as taught by Pruyn for the regions of Welandsson because such is a known end shape in the art that would provide the expected benefit of allowing the ends to be easily and quickly inserted within the end of the tubular metal posts (e.g. page 1, lines 101-106).
Regarding claim 3, the combination of Welandsson and Pruyn further discloses that the one or more locking regions are a pair of locking regions adjacent the pair of conical regions (e.g. Welandsson, with locking regions of the lower ring of 4 and the upper ring of 4, Fig. 2, wherein Examiner notes that the pair of locking regions are adjacent the lower conical region and thus considered “adjacent the pair of conical regions” since Applicant has not claimed that one of the locking regions is adjacent one of the conical regions and the other locking region is adjacent the other conical region) and equidistant from a central abutment region (e.g. Welandsson, with central abutment region located between the lower ring of 4 and the upper ring of 4, Fig. 2, wherein Examiner notes that this region is the center of where 1 and 3 abut and is thus considered a central abutment region since Applicant has not claimed any structural requirements of the central abutment region or even defined what elements abut at that region).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515. The examiner can normally be reached Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

/S.N.L./Examiner, Art Unit 3678